Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 12, 1993, which, upon reconsideration, adhered to its prior decision ruling that claimant’s request for a hearing was untimely.
Claimant did not request a hearing until after the 30-day statutory time period provided by Labor Law § 620 (1) (a) had expired. There was no evidence that claimant was prevented from filing a timely request. In addition, claimant never argued that she failed to receive a copy of the decision of the local unemployment insurance office disqualifying her from receiving benefits or that she did not receive it within the 30-day time period. Under the circumstances, the conclusion that her request was untimely was in all respects proper.
Weiss, P. J., Mikoll, Mercure, Cardona and Mahoney, JJ., concur. Ordered that the decision is affirmed, without costs.